Citation Nr: 1147415	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-50 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1964 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2009 decision, a reconsideration of a March 2009 decision, denied service connection for bilateral hearing loss and confirmed assignment of an initial 10 percent evaluation for tinnitus.  The August 2009 decision denied service connection for hypertension, for a low back disability, and for bilateral knee and shoulder disabilities.

The Veteran and his spouse testified at a June 2011 hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

A review of the record indicates that when the Veteran referred to a claim of hypertension, he was actually referring to a psychiatric disorder.  One VA examiner in fact indicated that a psychiatric component of some of his claims was possible.  As this matter has not yet been considered by the Agency of Original Jurisdiction (AOJ), the issue of entitlement to service connection for a psychiatric disorder is referred for appropriate action.

The service connection claims remaining on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the June 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on a claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the June 2011 Board hearing, on the record as reflected in the transcript, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for an initial evaluation in excess of 10 percent for tinnitus is dismissed.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to all remaining issues, the Veteran has identified, and the record reflects, additional potentially relevant medical records exist which must be associated with the claims file.  

Although the Veteran reported that he first began treatment at VA facilities in 2008, VA medical records refer to earlier treatment, particularly related to his esophageal cancer, from 2007.  These documents are not of record and must be obtained, as they may contain information regarding the Veteran's various physical complaints.  One doctor specifically refers to a medical history taken upon hospital admission in March 2008, which must be obtained.

Moreover, the most recent treatment record associated with the claims file is from October 2009.  Updated records must be obtained.  The Veteran should also be asked to identify any other sources of relevant medical records.

With regard to the claim of service connection for hearing loss, further examination is required on remand, as the February 2009 VA audiological examination is not adequate for adjudication purposes.  The February 2009 VA examiner did not discuss or consider the Veteran's reports that he experienced the onset of hearing problems (other than tinnitus) during and soon after service.  Further, although the in-service audiometric testing in February 1964 and December 1965 show hearing within normal limits, the examiner failed to address the slight increase in puretone thresholds over the Veteran's period of active duty service.  On remand, a new examination is necessary.  The examiner must consider and comment on all relevant lay and medical evidence in providing a rationale for any stated conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request properly executed, separate VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private healthcare provider who has treated him for any claimed disorders since service, to include any annual physicals or medical records from past employers.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  

All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  The Veteran should be informed that, in the alternative, he may obtain and submit the records himself.  

2.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Oklahoma City, Oklahoma VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran, for the periods prior to March 2008 and since October 2009.  Specifically request reports related to a March 2008 VA hospital admission.  All records and responses received should be associated with the claims file, including any written responses certifying as to the existence or availability of records.

3.  After completing 1 and 2 above, to the extent possible, schedule the Veteran for a VA audio examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must perform all required testing.  In-service noise exposure is established, from tanks and artillery fire.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) any currently diagnosed hearing loss is caused or aggravated by service.  The examiner must specifically discuss the significance, if any, of the upward shift in puretone thresholds from induction to separation, and the Veteran's reports of difficulty hearing during or soon after service, to include consideration of the hearing testimony.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


